DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a fluidic die comprising: 
 	a plurality of actuators; 
 	actuation control logic coupled to the plurality of actuators; 
 	a multiplexer, coupled to the actuation control logic, to provide the actuation control logic with an actuation signal, the actuation signal to control operation of the plurality of actuators; 
 	an actuation signal generator, coupled to the multiplexer, to provide the multiplexer with a plurality of actuation signals; and 
 	actuation signal mapping logic to control the multiplexer and the actuation signal generator based on one of a plurality of stored modes, each mode mapping the plurality of actuation signals to the plurality of actuators.
 
3.	The Applicant also disclosed substantially the same subject matter in independent claims 8 and 14.

4.	U.S. Patent application publication number 2012/0062632 to Sheahan et al. disclosed a similar invention (See Office Correspondence mailed on 10/26/2021). Unlike in the instant application, Sheahan et al. are silent about “a multiplexer, coupled to the actuation control logic, to provide the actuation control logic with an actuation signal, and actuation signal mapping 
 	Sheahan et al. are also silent about similar limitations in independent claims 8 and 14.

5.	U.S. Patent application publication number 2008/0111864 to Yamaguchi et al. also disclosed a similar invention in Fig. 1A. Unlike in the instant application, Yamaguchi et al. are silent about “a multiplexer, coupled to the actuation control logic, to provide the actuation control logic with an actuation signal, and actuation signal mapping logic to control the multiplexer and the actuation signal generator based on one of a plurality of stored modes, each mode mapping the plurality of actuation signals to the plurality of actuators”.
 	Yamaguchi et al. are also silent about similar limitations in independent claims 8 and 14.

6.	U.S. Patent application publication number 2005/0134620 to Hirayama et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Hirayama et al. are silent about “a multiplexer, coupled to the actuation control logic, to provide the actuation control logic with an actuation signal, and actuation signal mapping logic to control the multiplexer and the actuation signal generator based on one of a plurality of stored modes, each mode mapping the plurality of actuation signals to the plurality of actuators”.
 	Hirayama et al. are also silent about similar limitations in independent claims 8 and 14.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.